                IN TH E UNITED STATES DISTRICT COURT
             FOR TH E EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                          No.: 5:16-CR-174 lH
                          No.: 5:17-CV-368-H

JESSIE LAMONT SCRIVEN,

     Petitioner,


     V.                                           ORDER


UNITED STATES OF AMERICA,

     Respondent:


     This matter is before the court on the government's motion

to dismiss   [DE #40]    petitioner's § 2255 motion for failure to

state a claim upon which re      ef can be granted. Petitioner has

responded [DE #43] to the government's motion,      and this matter

is        for adjudication.    Petitioner also filed a motion for

preliminary hearing [DE #44], which the court denies in light of

the findings herein. Petitioner filed a motion to amend his

motion to vacate    [DE ## 4 9 and 50]   which the court ·grants and

considers herein.    Finally, petitioner filed motions [DE ## 47

and 52] to amend this court's order granting in part and denying

in part a motion for production of documents. Finding no reason

to alter or amend its prior order, these motions are denied.




                                                                  (
                                        STATEMENT OF THE CASE

        On September 12,                 2016,        petitioner pled guilty,                        pursuant to

a written plea agreement,                         to being a              felon in possession of a

firearm,      in violation of 18 U.S.C.                           §§    922(g) (1)           and 924.         He was

sentenced        by       this     court         on     December          6,     2016,        to       a    term     of

imprisonment of 96 months.                            Petitioner did not appeal.                            On July

21,   2017, petitioner filed this timely motion to vacate pursuant

to 28 U.S.C.          §    2255.

                                            COURT'S DISCUSSION

        The     petitioner             raises         the       following        claims,          all       alleging

ineffective assistance of counsel:                                  (1)        that his counsel failed

to    challenge            that        he       committed          his         offense        subsequent             to

sustaining           at        least     two      felony          convictions            for       a       crime     of

violence        or    controlled                substance         offense,         affecting               his     base

offense       level        under       USSG       §   2k2 .1 (a) (2)      1;     (2)     that      his       counsel

failed     to    challenge             the      four-level          enhancement              to      his     offense

level     based           on     USSG       §   2K2 .. l (b) (1) (6) (B);              and     (3)         that     his

counsel         should          have        investigated               and       presented             mitigating

evidence about his impaired mental condition at the time of the

offense.

        To prove ineffective assistance of counsel, petitioner must

satisfy the dual standards of Strickland v. Washington,                                                    466 U.S.

668     ( 1984) .               First,          petitioner          must         show        that          counsel's
1 In petitioner's addendum to his § 2255 motion                                [DE #49 and #50],            defendant
provides additional authority for this argument.

                                                            2
performance was deficient in that it fell below the standard of

reasonably effective assistance.                          Id. at 687-91.           In making this

determination,          there        is     a     strong      presumption          that        counsel's

conduct     was   within           the    wide     range      of     reasonable         professional

assistance.           Id.     at    689.        Second,       petitioner          "must    show       that

there is a reasonable probability that, but for counsel's errors,

the   result      of    the        proceeding       would         have     been    different.            A

reasonable probability is a probability sufficient to undermine

confidence in the outcome."                     Id. at 694.

      Courts      must       make        "every    effort                    to     eliminate          the

distorting effects of hindsight," Strickland,                                 466 U.S.          at    689,

and   to     evaluate          an        attorney's        performance            "from        counsel's

perspective at the time of the alleged error and in light of all

the   circumstances,"              United States v.               Roane,    378     F.3d 382,          410

(4th Cir. 2004)             (citing Kimmelman v. Morrison,                   477 U.S. 365, 381

(1986)).     "Because         of    the     difficulties            inherent       in     making       the

evaluation,       a    court        must        indulge       a    strong     presumption             that

counsel's    conduct          falls        within       the       wide   range      of     reasonable

professional       assistance;             that     is,    the      defendant       must       overcome

the   presumption           that,    under        the     circumstances,           the     challenged
                                                                                           /
action 'might be considered sound trial strategy."'                                       Strickland,

466 U.S.    at 689          (quoting Michel v.                Louisiana,      350 U.S.          91,    101

(1955)).



                                                    3
       I.              Base Offense Level

       As    detailed              in the    government's memorandum in                     support       of

its motion to, dismiss, petitioner's first claim fails because he

did sustain two convictions for a                                 controlled substance offense

prior to the commission of the instant offense, both which were

punishable              by        terms     of    imprisonment             exceeding        one        year,

resulting in a base offense level of 24 under USSG 2K2 .1 (a) (2).

[See PSR      <JI<JI    29-30, 31].

       II.       Four Level Enhancement

       Petitioner's claim that his counsel failed to challenge the

four-level              enhancement         to    his       offense        level       based     on     USSG

§   2K2.l(b) (1) (6) (B)             is   without merit             as     counsel      did object        in

writing to the enhancement in the draft                                    PSR.      The ref ore,       this

claim is without merit.

       III.            Mitigating Factors

       Finally,              petitioner argues his counsel was ineffective for

failing       to        investigate         and    present         information         on   his       mental

status      at         the    time    of the offense to                  the   court    as mitigating

evidence.               Petitioner        has     not       shown    what       evidence       of     mental

heal th problems                  existed that      could have been presented to the

court.       While           he    indicates       he       has     been       diagnosed       with     post

traumatic          stress          disorder       (PTSD)           and     schizophrenia,           records

obtained by the probation officer for the PSR did not confirm a

schizophrenia                diagnosis.           There      was     a     possible      diagnosis        of

                                                        4
PTSD,      which        the      court      was     made         aware        of     through        the        PSR .

. Further,        counsel did file a sentencing memorandum,                                     touching on

petitioner's difficult upbringing.                                 Therefore,             the court        finds

no merit to this claim.

        Petitioner has not shown that the actions of his attorney

fell below any reasonable standards,                                   as    required by Strickland

or that he was prejudiced by any errors and that but for those

alleged           errors      the        results     of       this          case      would       have      been

different.             Strickland, 466 U.S. at 694.

                                              CONCLUSION

        For       the      foregoing        reasons,             the        government's          motion         to

dismiss       [DE #40]        is GRANTED,               the motions at DE## 44,                           47 and

52   are      DENIED       and      the    motion       to       amend        [DE    ##    49     and    50]     is

GRANTED.

The clerk is directed to close the case.

        A certificate               of    appealability shall                   not       issue    absent        "a

substantial showing of the denial of a constitutional right." 28

u.s.c.        §     2253 (c) (2)          (2000).            A     petitioner             satisfies         this

standard          by    demonstrating          that         reasonable              ju ists       would        find
                                                                                      7
that an assessment of the constitutional claims is debatable and

that any dispositive procedural ruling dismissing such claims is

likewise debatable.                  Miller-El ·v. Cockrell, 537 U.S.                             322, 336-38

 (2003);      Slack v.         McDaniel,          529       U.S.       473,     484       (2000);       Rose     v.

Lee, 252 F.3d 676,                683-84      (4th Cir.            2001).           A reasonable jurist

                                                        5
would not   find     this   court's   dismissal   of   Petitioner's   §   2255

Motion debatable.        Therefore,   a Certificate of Appealability is

DENIED.




                   ;#'
     This   /J day       of November 2019.




                                      MALCOLM J. HOWARD
                                      Senior United Stats District Judge

At Greenville, NC
#26




                                        6
